09/08/2022




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 22-0257



                  Supreme Court Cause No. DA 22-0257


CHARLES SPRAGUE, by and through Paulette Sprague, and PAULETTE
SPRAGUE,

            Plaintiffs, Counterclaim Defendants, and Appellees,
v.

TIM BEARD,

            Defendant, Counterclaim Plaintiff, and Appellant.

ORDER GRANTING UNOPPOSED MOTION FOR SECOND EXTENSION
  OF DEADLINE FOR FILING OF APPELLANT’S OPENING BRIEF


      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including November 10, 2022, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                       Electronically signed by:
                                        1                                    Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          September 8 2022